NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                  Nos. 19-2140, 19-3238
                                    _____________

                                    ABDEL FATTAH,
                                           Appellant

                                              v.

DIRECTOR UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT;
  SECRETARY UNITED STATES DEPARTMENT OF HOMELAND SECURITY;
    ACTING FIELD OFFICE DIRECTOR PHILADELPHIA UNITED STATES
     IMMIGRATION AND CUSTOMS ENFORCEMENT AND REMOVAL
                           OPERATIONS
                          _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civil No. 2-18-cv-04158)
                     District Judge: Honorable Michael M. Baylson
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 10, 2020

           Before: CHAGARES, HARDIMAN, and MATEY, Circuit Judges.

                               (Filed: September 16, 2020)
                                    _______________

                                        OPINION*
                                     _______________

       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
MATEY, Circuit Judge.

       Abdel Fattah’s petition for mandamus complained about the conditions of his

immigration detention and that the government lacked proper travel documents to return

him to Egypt. But his removal to Egypt rendered the petition moot, and the District Court

dismissed it as such. Rather than appeal that order, Fattah filed a motion under Federal

Rule of Civil Procedure 60(b) citing new evidence and alleging fraud in his removal. The

District Court denied the motion because Fattah’s case was moot. We will affirm.

                                     I. BACKGROUND

       Born in Egypt, Fattah came to the United States in 1999. After a conviction for

assault, he was placed into removal proceedings. While he never challenged his removal

in immigration proceedings, he did file a mandamus petition in the District Court while in

immigration detention, alleging that he was denied adequate medical care during his

confinement, and that the Department of Homeland Security (“DHS”) had failed to timely

obtain removal documents. After he was removed to Egypt, the District Court dismissed

the petition as moot. Fattah did not appeal that order.

       Then, after Fattah returned to the United States, he filed a motion under Rule 60(b)

alleging that DHS had committed a fraud on the court by failing to obtain proper documents

before his removal to Egypt. On April 19, 2019, the District Court entered an order

explaining that its dismissal of the mandamus petition on mootness grounds was

appropriate. The District Court did not, however, expressly state in its order that it denied

the Rule 60(b) motion.



                                              2
       Fattah appealed the April 19 order. On August 7, 2019, the District Court issued an

order clarifying that the 60(b) motion was denied as moot. Fattah appealed that order as

well, and we consolidated both appeals.1

           II. FATTAH’S REMOVAL TO EGYPT RENDERED THIS ACTION MOOT

       Fattah’s removal rendered moot his challenge about the conditions of his detainment

and the possession of proper documentation to remove him to Egypt. And his Rule 60(b)

motion, which claims newly discovered evidence of fraud as to the government’s

possession of proper travel documents, cannot remedy that jurisdictional defect.

A.     There Is No Live Controversy

       “A case [that] becomes moot” at any point during the proceedings is “no longer a

‘Case’ or ‘Controversy’ for purposes of Article III,” and is outside the jurisdiction of the

federal courts. Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013). Fattah’s mandamus

petition challenged the management of his health conditions during detention, and the

government’s failure to obtain the necessary documentation for his return to Egypt. After

he was removed, of course, the outcome of his mandamus petition would not affect his

rights, and therefore his case became moot. North Carolina v. Rice, 404 U.S. 244, 246

(1971) (per curiam) (“[F]ederal courts are without power to decide questions that cannot




       1
        The District Court had jurisdiction to consider the complaint invoking the federal
mandamus statute and the Administrative Procedure Act under 5 U.S.C. § 702, 28 U.S.C.
§ 1331, and 28 U.S.C. § 1361. We have jurisdiction under 28 U.S.C. § 1291. See Torres v.
Chater, 125 F.3d 166, 168–69 (3d Cir. 1997) (a Rule 60(b) judgment can be a final
judgment for 28 U.S.C. § 1291 when the decision disposed of the case).
                                             3
affect the rights of litigants in the case before them.”); see also U.S. Const. art. III, § 2,

cl. 1 (federal courts’ jurisdiction limited to live “[c]ases” and “[c]ontroversies”).

B.     The Rule 60(b) Motion Cannot Resuscitate the Controversy

       Rule 60(b) provides a “court may relieve a party . . . from a final judgment, order,

or proceeding for,” among other things, newly discovered evidence and fraud. Fed. R. Civ.

P. 60(b). But, a 60(b) motion is not “a substitute for an appeal.” United States v. Fiorelli,

337 F.3d 282, 288 (3d Cir. 2003). Rather, Rule 60(b) allows a party to correct a prior

judgment. Here, that required Fattah to offer some grounds for why the previous order was

incorrect, in other words, why the matters raised in the mandamus petition were not moot

as a result of his prior removal to Egypt.

       The motion does not address that issue. Instead, Fattah merely asserts there is a “live

controversy and that this matter is not moot” because the District Court allegedly “would

not have granted the . . . motion to dismiss” if it was aware of the alleged fraud. (Am. App.

at 30.) Even assuming the truth of Fattah’s allegations, that does not explain how the

alleged circumstances supporting the mandamus petition—poor conditions in detainment

and lack of proper documentation to return him to Egypt —survived his removal from the

United States. For that reason, the District Court properly dismissed the matter for lack of

jurisdiction.2 See Rice, 404 U.S. at 246. Likewise, the District Court’s dismissal of his 60(b)




       2
       We review de novo a dismissal for lack of jurisdiction on mootness grounds. Int’l
Brotherhood of Boilermakers v. Kelly, 815 F.2d 912, 914 (3d Cir. 1987).
                                               4
motion was not an abuse of discretion.3 See Brown v. Phila. Hous. Auth., 350 F.3d 338,

342 (3d Cir. 2003).

                                    III. CONCLUSION

       Fattah’s case became moot following his removal. And his Rule 60(b) motion,

which sidestepped the mootness issue, was improper. For those reasons, we will affirm.




       3
          Fattah contends that the District Court’s August 7 order was improper because the
District Court no longer had jurisdiction over the matter as a result of his appeal of the
April 19 order. We consider the appeal of the April 19 order (No. 19-2140) and the appeal
of the August 7 order (No. 1-3238) as one under Federal Rule of Appellate Procedure
4(a)(4)(B)(i). That rule provides: “a notice of appeal . . . becomes effective . . . when the
order disposing of the last such remaining motion is entered.” Fed. R. App. P. 4(a)(4)(B)(i).
Thus, the appeal of the April 19 order, which explained the District Court’s reasoning but
did not dispose of the Rule 60(b) motion, became effective when the District Court entered
its order on August 7 disposing of the Rule 60(b) motion. Moreover, as the order merely
added clarity to the docket and did not prejudice Fattah, who was already on notice that a
key deficiency in his 60(b) motion was its failure to adequately address the mootness
concern, the order was proper. See In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d
Cir. 1982) (“We will not interfere with a trial court’s control of its docket except upon the
clearest showing that the procedures have resulted in actual and substantial prejudice to the
complaining litigant.”) (internal quotation marks omitted); see also Rivera v. PNS Stores,
Inc., 647 F.3d 188, 199 (5th Cir. 2011) (“even where doing so materially changes the
parties’ positions[,]” a court may correct a judgment when an issue was “inadvertently
omitted from the judgment”); Vasquez v. Hernandez, 60 F.3d 325, 328 n.3 (7th Cir. 1995)
(district court may clarify an order “after a notice of appeal has been filed”).
                                             5